       Case 2:18-cv-00002-BMM Document 119 Filed 12/03/19 Page 1 of 3



Ian McIntosh
Mac Morris
CROWLEY FLECK PLLP
1915 South 19th Avenue
P.O. Box 10969
Bozeman, MT 59719-0969
Telephone: (406) 556-1430
Facsimile: (406) 556-1433

Attorneys for Big Sky Resort



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION

JOHN MEYER,                                CV-18-2-BU-BMM

                    Plaintiff,             BIG SKY RESORT’S BRIEF IN
                                           SUPPORT OF MOTION FOR
vs.                                        LEAVE TO FILE RESPONSE, IF
                                           NECESSARY, TO PLAINTIFF’S
BIG SKY RESORT,
                                           MOTION FOR
                                           RECONSIDERATION
                    Defendant.

      Defendant Big Sky Resort (“Big Sky”) moves the Court for leave to file a

response, if necessary, to Plaintiff’s Motion for Reconsideration (Doc. 116). See

L.R. 7.3(d).

      Meyer’s Motion for Reconsideration effectively requests reconsideration of

two interlocutory orders: (1) this Court’s Order denying Meyer leave to amend to

assert an abuse of process counterclaim against Big Sky (“Order Denying Leave to

Amend”) (Doc. 89); and (2) this Court’s Order dismissing Meyer’s abuse of
       Case 2:18-cv-00002-BMM Document 119 Filed 12/03/19 Page 2 of 3



process counterclaim against Big Sky, which Meyer filed in defiance of the Court’s

Order Denying Leave to Amend, see Doc. 104. See also Fed. R. Civ. P. 54(b)

(“any order … that adjudicates fewer than all the claims or the rights and liabilities

of fewer than all the parties does not end the action as to any of the claims or

parties and may be revised at any time before the entry of a judgment …”).

      Pursuant to Local Rule 7.3(a), “[n]o one may file a motion for

reconsideration of an interlocutory order without prior leave of court.” Meyer’s

Motion for Reconsideration is filed in violation of L.R. 7.3(a). Meyer also fails to

satisfy the requirements of L.R. 7.3(b). And Meyer repeats arguments (which are

false and inadmissible) that this Court has repeatedly rejected, in violation of Local

Rule 7.3(c).

      Meyer’s Motion for Reconsideration should be summarily denied, with

prejudice, for failure to comply with Local Rules and because it is meritless. If the

Court is inclined to entertain Meyer’s Motion for Reconsideration, however, Big

Sky requests leave to file a substantive response to it within 14 days of the Court’s

Order on this motion.

      DATED this 3rd day of December 2019.

                                          CROWLEY FLECK PLLP

                                          By /s/ Ian McIntosh
                                            Ian McIntosh
                                             Attorneys for Big Sky Resort

                            Big Sky Resort’s Brief in Support of Motion for Leave to File Response
                                                       to Plaintiff’s Motion for Reconsideration – 2
        Case 2:18-cv-00002-BMM Document 119 Filed 12/03/19 Page 3 of 3



                       CERTIFICATE OF COMPLIANCE

       Pursuant to L.R. 7.1(d)(2)(E), I certify that this brief is printed with

proportionately spaced Times New Roman text typeface of 14 points; is double-

spaced; and the word count, calculated by Microsoft Office Word 2007, is 268

words long, excluding the Caption and the Certificates of Service and Compliance.

       Dated this 3rd day of December 2019.

                                           By /s/ Ian McIntosh
                                             Ian McIntosh



                           CERTIFICATE OF SERVICE
      The undersigned hereby certifies that the foregoing document was served
upon the following counsel of record by the means designated below this 3rd day
of December 2019.

[ ]   U.S. Mail                    John Meyer
[ ]   Hand Delivery                P.O. Box 412
[ ]   Facsimile                    Bozeman, MT 59771
[ ]   FedEx                        john@cottonwoodlaw.org
[x]   ECF                          Attorney for Plaintiff




                                              /s/ Ian McIntosh
                                              Ian McIntosh




                             Big Sky Resort’s Brief in Support of Motion for Leave to File Response
                                                        to Plaintiff’s Motion for Reconsideration – 3
